 


113 HR 5392 IH: Fairness for Farmers Act of 2014
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5392 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2014 
Mrs. Ellmers (for herself, Mr. Meadows, and Mr. Hudson) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the determination of the employer mandate under the Patient Protection and Affordable Care Act without regard to alien agricultural seasonal workers. 
 
 
1.Short titleThis Act may be cited as the Fairness for Farmers Act of 2014. 
2.Determination of employer mandate without regard to alien agricultural seasonal workers 
(a)In generalParagraphs (2)(E) and (4)(A) of sections 4980H(c) of the Internal Revenue Code of 1986 are both amended by adding at the end the following: Such calculation shall not include any alien having status under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)).. 
(b)Effective dateThe amendments made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act. 
 
